The appellants moved, for a rehearing.
Paine, J.
The argument of the appellants’ counsel on the motion for a rehearing has not changed our views as expressed in the opinion already filed. It is simply idle to say that this case presents the same questions that were presented in the jKneeland case, and other cases, involving the validity of this sewer tax. ■ It was, as already stated in the former opinion, an admitted fact in those cases, that no plan of the work was ever made or filed in the office of the comptroller, as the law required. '
In this case it was proved that such a plan was made, and was filed in that office. Eor we think there is no force in the suggestion that it was not filed because it was not so marked by that officer. The intention of the law was that the plan should be placed in that office for the inspection of those who wished to bid. And when so placed there, it was filed there, within the meaning of the law, and its object was fully accomplished. It was not a paper of the kind that are usually endorsed as filed.
It was also proved by an overwhelming amount of evidence, that this plan was as full and specific as it is usual for competent engineers to make of such work. And to say, merely because it appeared in the Kneeland case that some plan or profile of the work was in existence, but in another office where the law did not require it to be placed, and of the nature and character of which there was no adequate-evidence, and it being an admitted fact in the pleadings that no plan had ever been made or filed in the comptroller’s office, that the facts presented in that case were the same as those now presented, is to say' what the record does not sustain.
The objection that there was a lower bid than Burnham’s was not noticed before, because it seemed to ns to have no weight. The facts were, that Burnham got his hired man to allowhi bid to be put in in his name, which was lower than *309Burnham’s own bid. Concede that Burnham intended to fall back upon this in case any other bid had been lower than his, and avail himself of the benefit of it through his hired man, as he probably could and would have done; all this does not alter its legal effect, nor turn it into a bid by which he was b ound. The commissioners had no knowledge of the facts, and no means of inquiring into them. If they had known them, they could not have held Burnham bound by the Meyers bid. Ror could any judicial tribunal have held him so bound. Ror can it be held to constitute any such fraud as to invalidate or affect Burnham’s genuine bid. It was a fictitious bid, which might, in a certain contingency, have been turned into a real one; but as the contingency did not happen, and as Meyers did not appear to- comply with the offer that had been made in his name, the commissioners properly awarded the contract to Burnham, whose bid was the lowest genuine bid.
It is also claimed that we have overruled the decision in Kneeland v. Furlong et al., 20 Wis., 437; because Justice DowneR remarked in that case that the notice of the letting of public work “ should,” among other things, specify “ the time within which it is to be finished.” That remark is contained in the opinion; but the decision certainly did not turn upon that point. And it is material to notice the facts of that case, to understand its legitimate application. It appeared in that case by the notice actually given, that the work was required to be “ commenced immediately on the execution of the contract, and completed without delay.” Row, in such a case as that, it is much more'material that the notice should state the time, than it is in cases where there is no special reason for haste. Such was the fact in the contract for building the Walker’s Point bridge, mentioned by the witness Burke in this case. A thoroughfare in a large city is obstructed by a broken bridge. It is desired to have *310it repaired at the earliest possible moment. Time in such case is of the essence of the contract. The intention is to limit it in the strictest manner in the contract. It is very-important, therefore, in such case, that the time should he stated in the notice. . Bidders could not otherwise know whether they would be able to fulfill the terms. But in cases where there is no occasion for special haste — where it is not intended to limit the time, but to leave the party ample and reasonable time to finish the work, it cannot be held essential that the notice should specify the time. Because it certainly cannot be absolutely essential to the validity of the contract that any limitation as to time should be expressed. It may, undoubtedly, be left to the implication of the law, that, in the absence of any express stipulation, the party shall be bound to fulfill within a reasonable time. And if it be not absolutely essential to limit the time in the contract, it cannot be absolutely essential to state that it will be limited, in the notice. It is not clear that even in the Eurlong case, the contract would have been held void if the failure of the notice to specify the time of completion had been the only objection. But whether it would or not, we do not consider such a rule applicable to this case, where the time of completion was certainly not of the essence of the contract, and where there was no intention to make any short limitation.
The fact that persons who have incautiously relied on the former cases, as settling finally the law concerning this tax, may suffer hardships, we regret; but it has no bearing upon the legal question. It has not resulted from any change of decision, for we have made none. "We have only held that a decision made upon one state of facts is not applicable to a new and entirely different state of facts.
By the Court. — The motion for a rehearing is denied.